Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. (US 2011/0131330) and in view of Alexander et al. (US 10,540,388) in view of Bernat (Pub. No. US 2019/0158606) in view of Rastogi (Pat. No. US 10,594,562).

Regarding claim 1, Beaty et al. teaches: A computer system comprising: 
a client device (¶ 22, “In FIG. 1, client (end-user) device 110 is geographically closest to that one of the data centers 106 denoted as "Data Center A." The client can access the data center, for example, using the Internet, a suitable WAN”) configured to remotely access a virtual desktop (¶ 27, “It is typical that a portal (of the connection broker) is accessed by the client device 110 to provide credentials which the connection broker uses to connect the device to a virtual desktop or virtual desktop application that the user is entitled to”), with the virtual desktop configured to run and store a workload for an end-user of said client device (¶ 17, “The basic concept of desktop virtualization is based on moving the operating system (OS) and application execution from devices which are local to the user to run in a remote data center”); 
a plurality of geographically distributed data centers providing a plurality of virtual desktops (¶ 30, “The connection broker fabric knows both where the user's desktop is currently located (which data center 106) as well as where all of the datacenters 106 are located by geographical coordinates”), with one of the data centers being assigned to host the virtual desktop for said client device based on a current location of the end-user (¶ 35, “The delta file 108 for the first user is currently located at that one of the data centers 106 designated as "A."”); and 
a server configured to 
determine an indication of a change in location of the end-user (¶ 38, “A further step 310 includes determining that the remote client 110 is at a geographical location wherein the first one of the data centers is not the closest to the remote client (e.g., data center "B" is now closest, as seen in FIG. 2)”), the change in location to occur at a time in the future and being from the current location to a target location that is different from the current location (¶ 17, “mobile users who travel and need to access their desktops from many different geographical locations”; ¶ 43;), 
determine which data center from among said plurality of data centers is to be reassigned to host the virtual desktop in response to the determined indication (¶ 42, “query the hypervisor or proxy as to where the desk top delta 108 currently is and if its location is not closest to where the client is, move delta 108 to the closest data center as per step 312”), and 
cooperate with said plurality of data centers to migrate the workload to the reassigned data center in response to travel of the end-user to the target location (¶ 29, “Aspects of the invention thus provide techniques for collocating a desktop using shared master images with movement of only the delta file 108 (i.e. the file containing the updates of the end-user's virtual desktop image over that of the master image) to have the user's desktop relocated to a data center close to the end-user”).
Beaty et al. does not expressly teach, however, Alexander et al. teaches: migrating data and services from a source location to a target location (col. 15:4-7, “virtual infrastructure management for coordinating resources and networks needed to provide the data content migration and delivery services provided by data migration and delivery manager 410”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of migrating data and services from a source location to a target location, as taught by Alexander et al., in the same way to the system, as taught by Beaty et al.. Both inventions are in the field of managing migration of user virtual workspaces, and combining them would have predictably resulted in “managing and facilitating access to data content in a distributed wireless communication network by a user while traveling”, as indicated by Alexander et al. (col. 1:9-11).
However, the combination may not explicitly teach migrating services based upon a determined indication.
Bernat teaches as evidence based upon a predicted location, services are relocated such that teaches “determine which data center from among said plurality of data centers is to be reassigned to host the virtual desktop at the target location in response to the determined indication ([0055] FIG. 6 illustrates a scenario 600 for a deadline-based allocation of edge computing resources. Specifically, the scenario 600 depicts an architecture which handles priority-based usage due to demand over time. The scenario 600 depicts a use case in which an edge device transitions from consuming a first set of services 650, at a first time (T=0) 630 with the use of the first base station 670 (BS0), to consuming a second set of services 660, at a second time (T=1) 631 in connection with use of the second base station 680 (BS1) [0056] In this scenario, the computing resources of the base stations 670, 680 coordinate to predict a deadline in which the computing resources need to be migrated from a first location (base station 670) to a second location (base station 680 [0028] In a fourth example, explained in further detail below, the QoS management may occur with automatic migration of services, users, or resource configurations among various edge computing nodes, in an effort to maintain QoS levels for resource usage. Examiner notes Rastogi teaches as evidence services are virtual desktops [Col. 6, Lines 13-17] Examples of such services include a website service, a shopping cart application, user authentication, credit card authentication, email service, file sharing service, virtual desktop, voice/video streaming, online collaboration, etc. Many other services can be implemented.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bernat with the teachings of Beaty, Alexander, Rastogi  in order to provide a system that teaches details regarding migration. The motivation for applying Bernat teaching with Beaty, Alexander, Rastogi  teaching is to provide a system that allows for maintaining of services throughout changes in location. Beaty, Alexander, Rastogi, Bernat  are analogous art directed towards migration of resources. Together Beaty, Alexander, Rastogi, Bernat  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bernat  with the teachings of Beaty, Alexander, Rastogi by known methods and gained expected results. 





Regarding claim 2, Beaty et al. teaches: said server determines the reassigned data center based on the following: determine respective geographic distances between the target location and the plurality of data centers (¶ 38, “the well-known "great circle distance" between the remote client 110 and each of the data centers 106 can be calculated”); and select a data center having a shortest geographic distance (¶ 38, “… and the closest data center determined”).

Regarding claim 6, Alexander et al. teaches: the workload is migrated to the reassigned data center prior to the end-user arriving at the target location (col. 1:62-67, “The computer migrates the data content to a set of one or more data storage locations as the user travels based on the pattern of data access, the travel plan, and the set of intermediate data delivery destinations along the travel route”).

Regarding claim 7, Alexander et al. teaches: to determine when said client device is accessing the virtual desktop, with the workload to be migrated to the reassigned data center when the virtual desktop is not being accessed by said client device (“Data migration and delivery manager 218 migrates all or a portion of data content 222 to each respective intermediate data delivery target destination, just prior to or during each scheduled layover time interval, and autonomously delivers all or a portion of data content 222 to user 224 at each respective train stop”).

Regarding claim 8, Alexander et al. teaches: the workload includes a calendar for the end-user of said client device (col. 10:60-65, “Illustrative embodiments may also utilize an electronic calendar and other electronic data sources, such as a stored user profile”); and wherein said server determines the indication of the future change in location of the end-user based on the end- user's calendar (col. 7:40-45, “Data migration and delivery manager 218 generates travel plan 234 based on, for example, electronic calendar entries”).

Regarding claim 9, Alexander et al. teaches: an exchange server configured to provide the end- user's calendar to said server (col. 7:1-3, “identifiers and addresses for electronic data sources, such as electronic calendars and mailboxes, corresponding to user 224; and the like”).

Regarding claim 10, Alexander et al. teaches: the end-user's calendar includes upcoming scheduling information on the end-user (col. 10:60-67, “Illustrative embodiments may also utilize an electronic calendar and other electronic data sources, such as a stored user profile, corresponding to the user to determine type of travel, such as business travel or personal travel, user-preferred data delivery settings, and the like”); and wherein said server is further configured to analyze the upcoming scheduling information to determine the indication of the future change in location of the end-user to the target location (col. 12:6-10, “The data migration and delivery manager also integrates with the user's electronic calendar, electronic mailboxes, and other electronic data sources corresponding to the user to detect type of travel and maps data delivery requirements based on the detected type of travel”).

Regarding claim 11, Beaty et al. teaches: the workload further includes an operating system, at least one application and data (¶ 2, “The basic concept of desktop virtualization is based on moving the operating system (OS) and application execution from devices which are local to the user to have these run in a remote data center”).

Claim(s) 12-20 correspond(s) to claim(s) 1-2, 6, and 8-10, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. and Alexander et al. and Rastogi, Bernat, as applied above, and further in view of Shim et al. (US 11,023,282).

Regarding claim 3, Shim et al. teaches: said server determines the reassigned data center based on the following: determine respective latencies between the target location and the plurality of data centers (col. 10:30-37, “the cloud control server 1000 may calculate a latency, based on resource information required to execute a migration target workload, resource information of each of virtual machines that are providable by the cloud servers 2000, and an estimated communication speed between the mobile device 100 and each of the virtual machines”); and select a data center having a lowest latency (col. 10:35-40, “and may determine a cloud server 2000 having a minimum latency in executing a virtual machine, as the target cloud server 2000 to which the virtual machine is to be migrated.”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of said server determines the reassigned data center based on the following: determine respective latencies between the target location and the plurality of data centers; and select a data center having a lowest latency, as taught by Shim et al., in the same way to the determining the reassigned data center, as taught by Beaty et al. and Alexander et al and Rastogi, Bernat  .. Both inventions are in the field of migrating virtual working environments, and combining them would have predictably resulted in “migrating, by the mobile device, a virtual machine of the mobile device to a highly appropriate cloud server”, as indicated by Shim et al. (col. 1:40-43).

Regarding claim 5, Shim et al. teaches: determines the reassigned data center based on the following: determine respective costs in moving the workload to the plurality of data center (col. 10:15-20, “the virtual machine information may include resource specification information of a virtual machine, estimated latency information of the virtual machine, estimated charged costs information, and estimated battery use information”); and select a data center having a lowest cost (col. 13:35-40, “may migrate a virtual machine in the second cloud server 2000b to the third cloud server 2000c whose calculated estimated charged cost is minimal”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of said server determines the reassigned data center based on the following: determine respective latencies between the target location and the plurality of data centers; and select a data center having a lowest latency, as taught by Shim et al., in the same way to the determining the reassigned data center, as taught by Beaty et al. and Alexander et al and Rastogi, Bernat  .. Both inventions are in the field of migrating virtual working environments, and combining them would have predictably resulted in “migrating, by the mobile device, a virtual machine of the mobile device to a highly appropriate cloud server”, as indicated by Shim et al. (col. 1:40-43).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. and Alexander et al. and Rastogi, Bernat, as applied above, and further in view of Cropper et al. (US 2017/0147399).

Regarding claim 4, Cropper et al. teaches: said server determines the reassigned data center based on the following: determine respective bandwidths between the target location and the plurality of data centers (¶ 21, “where the rules for selecting virtual machines in the selected migration policy are identified. For example, the migration policy may specify to select the virtual machine which has the highest bandwidth usage”); and select a data center having a highest bandwidth (¶ 21, “At step 460, one or more virtual machines are selected for migration based on the currently applicable migration policy”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of said server determines the reassigned data center based on the following: determine respective bandwidths between the target location and the plurality of data centers; and select a data center having a highest bandwidth, as taught by Cropper et al., in the same way to the determining the reassigned data center, as taught by Beaty et al. and Alexander et al. and Rastogi, Bernat. Both inventions are in the field of migrating virtual working environments, and combining them would have predictably resulted in “migrating, by the mobile device, a virtual machine of the mobile device to a highly appropriate cloud server”, as indicated by Cropper et al. (col. 1:40-43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199